Citation Nr: 0707418	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  04-34 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for an 
anxiety disorder with somatic features.

2.  Entitlement to service connection for residuals of a low 
back injury.

3.  Entitlement to service connection for residuals of a hip 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from June 1948 to May 1953.

This claim is on appeal from the San Diego, California, 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before an undersigned Veterans Law 
Judge in May 2006 regarding nine different issues.  The Board 
rendered a decision in August 2006 on six of the issues but 
remanded three issues for further development.  

During the course of the development, the Veterans Law Judge 
who conducted the May 2006 hearing retired.  Thereafter, the 
veteran was offered and accepted another hearing.  Therefore, 
the issues will be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C. to schedule a 
video-hearing.  VA will notify the appellant when further 
action is required.


REMAND

The veteran requested a video-conference hearing before the 
Board at the RO by correspondence dated in February 2007.  
Accordingly, the case is REMANDED for the following action:

The RO should undertake appropriate scheduling 
action for a video-conference hearing with the 
Board.  Notice should be sent to the veteran and 
to his representative in accordance with 
applicable regulations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


